DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner construes a “perfume/silicone emulsion” as being an emulsion of the recited aminofunctional silicone, an emulsifier, water and the recited perfume raw material.
Election/Restrictions
The election requirement is WITHDRAWN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is a “perfume/silicone emulsion”? In claim 1, nothing is recited as being emulsified. The examiner construes this to be one emulsified mixture of perfume, silicone, water and an emulsifier, i.e.; a composition containing a silicone emulsion added to a perfume would not read on the claim, unless the composition were disclosed as vigorously mixed after combining, or unless such could be fairly inferred.
The part of claim 2 in parentheses is superfluous. Claims 6, 10, 15, 16 and 20 recite optional or preferable ranges which make it unclear exactly what range is being recited. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al., US 2017/0165155 A1. The Glenn reference discloses a hair treatment method including providing a concentrated hair care composition in an aerosol foam dispenser (abstract). The composition contains one or more silicones, perfumes, and an emulsifier system. Disclosure of such a composition fairly implies subsequent emulsification. Numerous suitable aminosilicones are disclosed at [0030]-[0084]. An aminosilicone with a nitrogen content of about 0.7 to 1.3% is disclosed at [0025]. The subscript m in Formula I at [0031] can vary from 1 to 2000, so it appears that the amine content and amine ratios can be met while working within the teachings of the reference. The Office lacks the facilities to determine such. It is incumbent upon applicant to demonstrate that such values cannot be met. Regarding emulsifiers, see [0088]-[0089], which disclose suitable linear and branched alcohol ethoxylates. No particular limitations are put on the types of perfumes to be used [0115]-[0116]. Those recited by applicant in claim 13 are common in the art. Regarding claim 14, see the structure at [0031]. Suitable silicone content is about 5-23% of the compositions [0025]. Suitable water content is disclosed at [0162]. Note the pH of the exemplified compositions. Disclosure of “emulsifiers” in the compositions implies that the compositions will undergo emulsification. Regarding claim 17, see the examples. Regarding claim 19, not the presence of organic solvents in the examples. Regarding claims 19 and 20, addition of free perfume is disclosed at [0149]. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a hair conditioning composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761